DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims and specification filed 12/28/2020 have been considered and entered.
Regarding all of the amendments, Applicant is respectfully reminded that Applicant’s disclosure is a jumbo disclosure (greater than 20 pages of written description), and that in accordance with MPEP 2163(II)(A), Applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a “simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘_’ in the application as filed’
 may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.”). At the present time, the Examiner has not put forth any 112(a)/1st written description rejections for the lack of support; however, Applicant is respectfully requested to show support hereafter (general page numbers and figures is sufficient for the present Examiner; Applicant need not cite the exact specific lines of the page).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered.
Regarding the independent claims, Applicant argued that the amended claims overcome the prior art. More specifically, Applicant argued that primary reference Hellvik does not teach collecting information about a specific operator operating the vessel and where generating acceleration prediction In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular the claims are directed to collecting data for actions performed by the specific operator, and generating acceleration prediction information based on data for the actions performed by the specific operator. In the present case, Hellvik discloses a method of (language of independent claim 21)
 collecting and correlating data (via expert system) for actions (operational decisions) performed by a specific operator (specific crewmember who is the vessel operator making operational decisions) of the vessel (figs. 1-2, vessel) ([0012]-[0013], [0074]-[0075], [0083], [0126]-[0127], [0130]-[0131] expert systems recommend and develop optimal operational parameters including based on operational decisions, further noting in particular [0036], [0075] simulation modeling based on consequences of operational decisions, [0074] historical data, empirical basis; [0083] historical data), and  generating acceleration prediction information representative of a predicted acceleration using the computing unit (figs. 1-2, processing and presentation unit 5), the acceleration prediction information based at least in part on the generated real-time acceleration information and the data for actions (operational decisions) performed by the specific operator (specific crewmember who is the vessel operator making operational decisions) ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0096] “projection for acceleration”). The Examiner therefore respectfully concludes that the amended independent claims are still anticipated by Hellvik. See present rejections for further details.
Regarding dependent claim 28, Applicant argued that the amended claim limitation directed to amplifying or dampening user actions was not illustrated by the cited art. The Examiner is in agreement In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III). Newly cited secondary reference Du is also relied upon for the obviousness rejection of dependent claim 27. See present rejections for further details.
Regarding new claim 40, Applicant remarked that said claim is directed to information about conditions experienced by a different vessel proximate the vessel. The Examiner’s analysis is similar to the analysis of the “fleet management system” limitation of previous dependent claim 29 (now removed therefrom), emphasizing that secondary reference Hanson teaches obtaining information about conditions 
Regarding the drawing objections for unlabeled non-descriptive representations requiring appropriate legends, Applicant argued that an element reference character identified in the specification is sufficient labeling. According to MPEP 608.02(b)(II)(¶ 6.22) “the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”. An element reference character is not a descriptive text label, therefore the objections to the drawings for unlabeled non-descriptive representations requiring appropriate legends are retained.
Additionally, Applicant argued that legends and descriptive text labels would create confusion and clutter. The Examiner respectfully disagrees that providing the requested descriptive text labels for non-descriptive representations would provide clutter and/or confusion. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office 
With regards to other amendments to dependent claims not address in Applicant’s remarks, the Examiner notes that no other newly cited references were cited therefor, although previously of record previously of record US 20180372504 A1 “Singhal” was relied upon for claims 31 and 29, noting in particular that secondary reference Singhal teaches presenting via a web-based interface and mobile computing devices ([0102] “web browser applications” and “displaying and navigating web pages”; [0079] “In some embodiments, one or more displays of the instrument panel 400 may be mobile devices and/or applications residing on a mobile device such as a smart phone” and “detachable display”; [0029] “boats, ships, marine conveyances, submarine conveyances”; [0030] “RADAR”, “LIDAR”, “accelerometers”; [0046] “generate a full 360-degree view of the environment around the vehicle”; [0032]-[0033] “various levels of vehicle control and/or operation can be described as corresponding to a level of autonomy”, “control driving operations (e.g., steering, accelerating, braking, etc.)”, Level 0 “human driver”, Level 1 “Driver Assistance”, and Level 2 “autonomous vehicle”), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singhal’s presentation of information via a web-based interface with Hellvik’s presentation unit thereby enabling the intended recipient of information the convenience of receiving information via the web—including while mobile and/or when re-located to another portion on the ship or even off the ship. Additionally, presenting on web-based interfaces—including for mobile devices—enables use of existing hardware (such as personal smart phones) thereby reducing costs, as well as enabling more recipients to have access to the information simultaneously and thus increasing safety and management efficiency. More specifically the advantages of web-based interfaces include easier access almost anytime and anywhere that internet connection is available across a wide variety of devices and operation systems including devices which 

Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

For example, element(s) “2” (fig. 3-5; [0038]; computing unit) , “3” & “5” (figs. 3-4; [0039]; longitudinal/bow-stern sensors), “4” & “6” (figs. 3-4; [0039]; sway/port-starboard sensors), “7” (figs. 3-4; [0038]; display),  “8” & “9” (figs. 4-5, module), “11”-“16” (fig. 4; Examiner notes generic “instruments” labeling all of 11-16 is fine for figure 4), “11” (fig. 5, engine data), “12” (fig. 5, weather data), “13” (fig. 5, wind data), “14” (fig. 5, GPS receiver), “15” (fig. 5, nautical chart plotter), “16” (fig. 5, network connection) (Examiner notes that additional detail for instruments “11”-16” are best fitted onto fig. 5), “3”-“6” (figs. 5-6, sensors), “29” (fig. 5; [0044]; LIDAR/RADAR); need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 40 is/are objected to because of the following informalities:  
As to claim 40,
 the second instance of “a different vessel” already has antecedence to the first instance of “a different vessel”, the Examiner suggesting that all later instances after the first instance should be referenced by “the different vessel”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 30, 36, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant previously cited Hellvik (US 20050251300 A1; hereafter “Hellvik”).

    PNG
    media_image1.png
    241
    411
    media_image1.png
    Greyscale

Regarding independent claim 21,
 Hellvik discloses a method of monitoring accelerations ([0005]-[0006] “slamming”; [0070] “slamming and/or wave direction”; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”) on a vessel (vessel shown in figs. 1-2; Title “Data acquisition system for a vessel”; Abstract “data acquisition system for use on board a vessel or installation in order to provide basis data concerning the individual hull's response to the individual wave in order to provide an early warning of the risk of waves”), comprising the acts of: 
measuring acceleration on the vessel (figs. 1-2, vessel) using one or more sensors (figs. 1-2 & 5, Sensors S & accelerometers 3 & inclinometers 4, the Examiner emphasizing the accelerometers 3) ([0133]-[0137] sensor details; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”; [0071] “data may also be employed from an inclinometer or accelerometer”; [0072] “static and/or dynamic data associated with the vessel's roll, heave and accelerations”; [0079]-[0082] “acceleration”), the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) communicatively coupled to a computing unit (figs. 1-2, processing and presentation unit 5); 
generating real-time acceleration information representative of an acceleration on the vessel (figs. 1-2, vessel) based at least in part on the measured acceleration from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) ([0086] “real time”; [0122] “correcting for acceleration, inclination and the vessel's speed, the amplitudes of the individual waves can be calculated as a function of real time”; [0126] “parameters may, e.g., be given in real time”; [0149] “Online: as close to real time as electronics and data processing permit”); 

generating acceleration prediction information representative of a predicted acceleration using the computing unit (figs. 1-2, processing and presentation unit 5), the acceleration prediction information based at least in part on the generated real-time acceleration information and the data for actions (operational decisions) performed by the specific operator (specific crewmember who is the vessel operator making operational decisions) ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0096] “projection for acceleration”); and 
presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) information related to the acceleration prediction information to an intended recipient (operator) ([0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator).  

Regarding independent claim 38,  
Hellvik discloses a monitoring system for a vessel (figs. 1-2, vessel) (Title “Data acquisition system for a vessel”; Abstract “data acquisition system for use on board a vessel or installation in order to provide basis data concerning the individual hull's response to the individual wave in order to provide an early warning of the risk of waves”; [0005]-[0006] “slamming”; [0070] “slamming and/or wave direction”)) comprising: 
one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4, the Examiner emphasizing the accelerometers 3) configured to measure acceleration on the vessel (figs. 1-2, vessel) (figs. 1-2 & 5, sensors S & 3 & 4) ([0133]-[0137] sensor details; [0009] “accelerations”; [0033] “accelerometer 
a computing unit (figs. 1-2, processing and presentation unit 5) communicatively coupled to the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4), wherein the computing unit (figs. 1-2, processing and presentation unit 5) is configured to generate real-time acceleration information representative of an acceleration on the vessel (figs. 1-2, vessel) based at least in part on the measured acceleration from the one or more sensors  (figs. 1-2 & 5, sensors S & 3 & 4) ([0086] “real time”; [0122] “correcting for acceleration, inclination and the vessel's speed, the amplitudes of the individual waves can be calculated as a function of real time”; [0126] “parameters may, e.g., be given in real time”; [0149] “Online: as close to real time as electronics and data processing permit”); 
wherein the computing unit is configured to collect, process, and correlate data (via expert system) for actions (operational decisions) performed by a specific operator (specific crewmember who is the vessel operator making operational decisions) of the vessel (figs. 1-2, vessel) ([0012]-[0013], [0074]-[0075], [0083], [0126]-[0127], [0130]-[0131] expert systems recommend and develop optimal operational parameters including based on operational decisions, further noting in particular [0036], [0075] simulation modeling based on consequences of operational decisions, [0074] historical data, empirical basis; [0083] historical data);
further wherein the computing unit (figs. 1-2, processing and presentation unit 5) is configured to generate acceleration prediction information representative of a predicted acceleration using the computing unit (figs. 1-2, processing and presentation unit 5), the acceleration prediction information based at least in part on the generated real-time acceleration information and the data for actions (operational decisions) performed by the specific operator (specific crewmember who is the vessel operator making operational decisions) ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0096] “projection for acceleration”); and 


Regarding independent claim 39,
 Hellvik discloses a computing system (computing system of vessel, including figs. 1-2, processing and presentation unit 5) comprising: 
one or more processors (processing portion of processing and presentation unit 5); 
one or more computer readable media (computer readable media portion of processing and presentation unit 5; Examiner notes as implicit/inherent or at least at once envisaged of the processing & presentation unit having a computer readable media for the functions of storing & recalling data, storing and utilizing programs and expert systems) ([0074] “historical data”, “remember”, “programs”; ([0012]-[0013], [0074], [0083], [0126], [0131] expert systems) coupled to the one or more processors (processing portion of processing and presentation unit 5), the one or more computer readable media comprising computer executable instructions that when executed by the one or more processors (processing portion of processing and presentation unit 5) configure the computing system (figs. 1-2, processing and presentation unit 5) to an acceleration monitor system (Title “Data acquisition system for a vessel”; Abstract “data acquisition system for use on board a vessel or installation in order to provide basis data concerning the individual hull's response to the individual wave in order to provide an early warning of the risk of waves”; [0005]-[0006] “slamming”; [0070] “slamming and/or wave direction”; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”), including causing the one or more processors (processing portion of processing and presentation unit 5) to perform the following: 
obtaining measurements of acceleration on a vessel (figs. 1-2, vessel) via one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) ([0133]-[0137] sensor details; [0009] “accelerations”; [0033] 
generating real-time acceleration information representative of an acceleration on the vessel (figs. 1-2, vessel) based at least in part on the obtained acceleration force measurements from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) ([0086] “real time”; [0122] “correcting for acceleration, inclination and the vessel's speed, the amplitudes of the individual waves can be calculated as a function of real time”; [0126] “parameters may, e.g., be given in real time”; [0149] “Online: as close to real time as electronics and data processing permit”);   
collecting and correlating data (via expert system) for actions (operational decisions) performed by a specific operator (specific crewmember who is the vessel operator making operational decisions) of the vessel (figs. 1-2, vessel) ([0012]-[0013], [0074]-[0075], [0083], [0126]-[0127], [0130]-[0131] expert systems recommend and develop optimal operational parameters including based on operational decisions, further noting in particular [0036], [0075] simulation modeling based on consequences of operational decisions, [0074] historical data, empirical basis; [0083] historical data);  
generating acceleration prediction information representative of a predicted wave slam, the acceleration prediction information based at least in part on the generated real- time acceleration information ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”); and 
presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) information related to the acceleration prediction information to an intended recipient (operator) ([0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator).  



    PNG
    media_image2.png
    671
    681
    media_image2.png
    Greyscale

Regarding claim 22, which depends on claim 21, 
 Hellvik discloses wherein presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) information related to the acceleration prediction information to the intended recipient (operator) includes displaying the information to the intended recipient (operator) (“displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator).  

Regarding claim 23, which depends on claim 21, 
 Hellvik discloses wherein presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) the information related to the acceleration prediction information to an intended recipient (operator) includes providing an alarm to the intended recipient (operator) (Abstract “warning”; [0031], [0033] “alarm limits”; [0067] “alarm level”; [0073] “alarm functions”; [0082] “alarm levels”; [0085] “Warning status”; [0086] “Alarm status”; [0087] data “warning on alarm levels”; [0124] “ALARM STATUS”, which will change colour”; [0125] “text messages”; see fig. 12).

Regarding claim 24, which depends on claim 21, 
Hellvik discloses wherein the sensors (figs. 1-2 & 5, sensors S & 3 & 4) and the computing unit (figs. 1-2, processing and presentation unit 5) are located on the vessel (figs. 1-2, vessel).

Regarding claim 30, which depends on claim 21, 
 Hellvik discloses wherein presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) the information related to the acceleration prediction information to an intended recipient (operator) includes presenting such information via a simulation system ([0013]; [0036] “A simulation model together with the use thereof for displaying the consequences different operational decisions will have under different weather and wave conditions”; [0075] “a simulation model for displaying consequences of operational decisions”; [0076] “give advice and simulate not only optimal operational parameters with regard to safety, but also with regard to economy”; [0087] “data presentation may also include presentation of advice and simulations”; [0131]).  

Regarding claim 36, which depends on claim 21,
 Hellvik discloses further comprising, performing (via expert system) artificial intelligence or machine learning feedback to improve systems implemented by the computing unit (figs. 1-2, processing and presentation unit 5) by automatically modifying system output ([0012]-[0013], [0074], [0076], [0083], [0087], [0126], [0131] expert systems recommend and develop optimal operational parameters)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of previously cited Ballou et al (US 20120253566 A1; hereafter “Ballou”).
Regarding claim 25, which depends on claim 21, 
 Hellvik teaches wherein the sensors (figs. 1-2 & 5, sensors S & 3 & 4) are located on the vessel (figs. 1-2, vessel), and Hellvik teaches the computing unit (figs. 1-2, processing and presentation unit 5).
Hellvik does not teach wherein the computing unit is located remote to the vessel.
Ballou teaches wherein a computing unit (computer) is located remote to a vessel (ship) carrying one or more sensors (fig. 2, motion sensors 104) (Title “METHODS AND SYSTEMS FOR PREDICTING SHIP MOTION”; [0016] “measuring wave motion (i.e., height, period, direction, and speed) are described for the purpose of predicting the motions of one or more ships”; [0019] “predictions associated with oncoming waves 40 and other environmental factors”; [0021] “Motion sensors 104 include one or more of inclinometers, rate gyroscopes, accelerometers, inertial reference units, and other motion sensing devices”; [0026] “The motion prediction computer may be located on a ship 30 as implied in the above sentences; however, embodiments are contemplated where this function can be performed elsewhere. Such a processing function is sometimes referred to herein as a central computer. Embodiments are contemplated where such processing may be preformed at shore-based or other remote command center 70.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place Hellvik’s computing unit remotely to Hellvik’s ship—as supported by Ballou—thereby allowing for larger computers not constrained by the ship conditions, easier accessibility for maintenance, more spacious accommodation of the computer and the operators thereof, safer and more comfortable conditions for operators, and a more hospitable environment for a computer which is reliably safer therefor.

Claim(s) 26, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of Applicant previously cited Swinbanks et al (US 20050278094 A1; hereafter “Swinbanks”).

Regarding claim 26, which depends on claim 21, 
 Hellvik teaches further comprising controlling the vessel (figs. 1-2, vessel) based at least in part on information from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) ([0126] “for providing optimal operation on board, both from the safety and economic points of view”; [0127] “operational decisions”).  
Hellvik does not teach controlling suspension in a suspension seat based at least in part on information from the one or more sensors.

    PNG
    media_image3.png
    587
    868
    media_image3.png
    Greyscale

Swinbanks teaches controlling (via electronic control unit 58) suspension in a suspension seat (fig. 3, seat suspension device 28) based at least in part on information from the one or more sensors (fig. 3, sensors 52, 54, & 56) (Title “Active suspension for a marine platform”; Abstract “look-ahead detection system (LADS) that actively controls the suspension of at least some of the seats in a watercraft to drastically reduce the shock and/or vibrations experienced by passengers within the seats caused by waves, other water conditions and/or the bending of the craft as it travels through the water. The look-ahead detection system utilizes downward-looking sensors to help the system predict when the craft will strike the water and how strong the impact will be. That is, the look-ahead detection system uses the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swinbanks active marine seat suspension with Hellvik’s vessel and associated method thereby reducing shocks experienced by a subject in a dynamic environment and thus decreasing discomfort and/or injuries therefrom.

Regarding claim 32, which depends on claim 21, 
 Hellvik does not teach wherein the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) include at least one of a 360 degree camera, laser instruments, or radar instruments.  
Swinbanks teaches the one or more sensors (fig. 3, sensors 52, 54, & 56) include at least one of a 360 degree camera, laser instruments  (LIDAR), or radar (RADAR) instruments ([0046] “The wave sensor 52 may operate, at least in part, according to known RADAR (such as, e.g., Doppler RADAR or Wideband Pulsed RADAR), SONAR, LIDAR, microwave, infrared and/or laser-doppler velocimetry principles”; Abstract “look-ahead detection system (LADS) that actively controls the suspension of at least some of the seats in a watercraft to drastically reduce the shock and/or vibrations experienced by passengers within the seats caused by waves, other water conditions and/or the bending of the craft as it travels through the water”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swinbanks’ LIDAR and RADAR instrument sensors with Hellvik’s vessel and associated method thereby providing additional look-ahead detection which increases the predictive capabilities and/or accuracy of Hellvik’s method, and which is further useful for the safety of the vessel and the vessel occupants including for use as a control for marine seat suspension (Swinbanks: Title “Active suspension for a marine platform”; Abstract “The look-ahead detection system utilizes downward-looking sensors to help the system predict when the craft will strike the water and how strong the impact will be. That is, the look-ahead detection system uses the sensors to look forward in time and down in space”; [0010]-[0020] aspects directed to active suspension of seat, accelerations, and predictions).

Regarding claim 33, which depends on claim 21, 
 Hellvik teaches presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) the information related to the acceleration prediction information to an intended recipient (operator) ([0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator).  
Hellvik does not teach presenting information based on information obtained via a 360 degree camera, laser instruments, and/or radar instruments.
Swinbanks teaches the one or more sensors (fig. 3, sensors 52, 54, & 56) include at least one of a 360 degree camera, laser instruments (LIDAR), or radar (RADAR) instruments for providing information to be presented based thereon ([0046] “The wave sensor 52 may operate, at least in part, according to known RADAR (such as, e.g., Doppler RADAR or Wideband Pulsed RADAR), SONAR, LIDAR, microwave, infrared and/or laser-doppler velocimetry principles”; Abstract “look-ahead detection system (LADS) that actively controls the suspension of at least some of the seats in a watercraft to drastically reduce the shock and/or vibrations experienced by passengers within the seats caused by waves, other water conditions and/or the bending of the craft as it travels through the water”; [0009] “the invention relates to a method of operating a boat, wherein the method includes the steps of sensing wave characteristics such as wave position and wave velocity, and other parameters such as boat velocity and acceleration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swinbanks’ LIDAR and RADAR instrument sensors with Hellvik’s vessel and associated method thereby providing information therefrom for additional look-ahead detection which increases the predictive capabilities and/or accuracy of Hellvik’s method, and which is further useful for the safety of the vessel and the vessel occupants including for use as a control for marine seat suspension (Swinbanks: Title “Active suspension for a marine platform”; Abstract “The look-ahead detection system utilizes downward-looking sensors to help the system predict when the craft will strike the water and how strong the impact will be. That is, the look-ahead detection system uses the sensors to look forward in time and down in space”; [0010]-[0020] aspects directed to active suspension of seat, accelerations, and predictions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a conventional LIDAR/RADAR display with Hellvik’s modified (by Swinbanks) LIDAR and/or RADAR system thereby providing additional information to the operator useful for discerning operational data which increases the safety of the operator and the water vessel. The Examiner further respectfully notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate a conventional RADAR/LIDAR display with a presentation unit.

Regarding claim 34, which depends on claim 21, 
 Hellvik teaches generating real-time acceleration information and the acceleration prediction information ([0086] “real time”; [0122] “correcting for acceleration, inclination and the vessel's speed, the amplitudes of the individual waves can be calculated as a function of real time”; [0126] “parameters may, e.g., be given in real time”; [0149] “Online: as close to real time as electronics and data processing permit”; [0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”).
Hellvik does not teach wherein generating the at least one of the generated real-time acceleration information and the acceleration prediction information includes LIDAR sensing methods.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swinbanks’ LIDAR sensing with Hellvik’s vessel and associated method thereby providing additional look-ahead detection which increases the predictive capabilities and/or accuracy of Hellvik’s method, and which is further useful for the safety of the vessel and the vessel occupants including for use as a control for marine seat suspension (Swinbanks: Title “Active suspension for a marine platform”; Abstract “The look-ahead detection system utilizes downward-looking sensors to help the system predict when the craft will strike the water and how strong the impact will be. That is, the look-ahead detection system uses the sensors to look forward in time and down in space”; [0010]-[0020] aspects directed to active suspension of seat, accelerations, and predictions).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of previously cited Julier et al (US 20030204382 A1; hereafter “Julier”).
Regarding claim 35, which depends on claim 21,
 Hellvik is silent to performing system feedback to compensate for inputs into the computing unit.
Julier teaches performing system feedback (feedback loop) to compensate for inputs (measurements) into the computing unit (fig. 1, signal processing unit 12) (bold for emphasis: Title “Method and apparatus for fusing signals with partially known independent error components”; [0286] “The fused estimate then can be transmitted for subsequent signal processing, which could include transformations before reaching, e.g., a steering controller, a display device, a storage device, or back to the invention by way of a feedback loop. If a feedback loop exists, then a given estimate may be fused multiple times with other estimates before ultimately being received by a control device, a display device, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Julier’s feedback loop for fused estimates with Hellvik’s method thereby improving the accuracy and consistency of Hellvik’s acceleration predictions and thus increasing the safety of the operator and the water vessel. 

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of Applicant previously cited International Standard on Mechanical vibration and shock—Evaluation of human exposure to whole-body vibration (hereafter “ISO 2631”).
Regarding claim 37, which depends on claim 21, 
 Hellvik teaches compiling accelerations including wave slam history ([0035] “advice may also be based on historical integrated data that may include data for accelerations, inclinations and position”; [0073] “recording data concerning the vessel's course, speed, loading condition, trim and position and processing thereof in order to provide the vessel's response profile regarding each individual wave in the geographical area concerned as a function of time”; [0074] ”system will thereby "remember" previous events also related to limited geographical areas”; [0082] “a) Status: wave height and values in relation to action limits and alarm levels for:--"green sea"--bottom slamming--inclination--acceleratio- n--plus wave direction. Information on the parameters is updated and presented online. To permit the effect of (preventive) actions to be seen quickly, the data are also presented historically”).  
Hellvik does not teach compiling accelerations experienced by specific crew members.
ISO 2631 teaches compiling accelerations experienced by specific humans (Title & sub-Title “Mechanical vibration and shock—Evaluation of human exposure to whole-body vibration—Part 5: Method for evaluation of vibration containing multiple shocks”; 1 Scope “The adverse health effects of prolonged exposure to vibration that includes multiple shocks are related to dose measures”; 5.5 Relationship between acceleration dose and adverse health effects “assessment of the adverse health 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ISO 2631’s standard for evaluating human exposure to accelerations with Hellvik’s system and associated method for the expected and common sense benefit of assessing the health effects of the specific crew members in an effort to assess risk of the crew members, set healthy limits to risk including taking mitigating actions such as limiting exposure duration/intensity/rest periods and/or providing additional/upgraded/maintenance of safety equipment, determining if injuries and health issues are related, and/or obey any directives or legal regulations which require employers to furnish such exposures for specific crew members or show documentation of compliance in implementing safety and health protections for workers.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of newly cited Du et al (US 20190108692 A1; hereafter “Du”).

Regarding claim 27, which depends on claim 21, 
 
 Hellvik teaches further comprising, as part of an automated assistance system (expert system), performing automatic advice of trim, steering and/or speed of the vessel (figs. 1 & 2, vessel)  based at least in part on information from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) (bold for emphasis: [0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator; [0019] background, need in art for decisions on optimal course, speed ballast and trim being based objective information based on measurements; [0126] “for providing optimal operation on board, both from the safety and economic points of view”; operational decisions (speed, course, ballast condition and trim)”; [0032] “limit values for actions; change of course, speed, ballast and trim”; [0035] “Advice on optimal operational parameters may comprise speed, course, ballast and trim condition”; [0073] “providing limit values for preventive actions, such as changing course, speed, ballast and trim, the limit values being adapted at all times to the vessel's condition, the height of the waves and the predicted development”).
Hellvik is silent to fully automatic control as part of an automated control system.
However, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control, thereby providing the conventionally known control for unmanned ship and/or auto/co-piloting with the expected benefit of decreasing reliance on human control, and thus reducing costs, man-hours, and/or providing automated limits to prevent human-error.
Furthermore, Du teaches as part of an automated control system (autonomic vehicle control system), performing fully automatic controlling of steering and/or speed of the vessel ([0026] “Other vehicles may include airships and watercraft.”) based at least in part on information from the one or more sensors ([0034] “includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states “ and “The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10”; [0028] “autonomic vehicle control system 15 are implemented to execute one or a plurality of operations associated with autonomous vehicle functions, including, by way of non-limiting examples, an adaptive cruise control (ACC) operation, lane guidance and lane keeping operation, lane change operation, steering assist operation, object avoidance operation, parking assistance operation, vehicle braking operation, vehicle speed and acceleration operation, vehicle lateral motion operation, e.g., as part of the lane guidance, lane keeping and lane change operations, etc.”; [0032] “front steering system to augment or supplant operator input through a steering wheel”).

.
Regarding claim 28, which depends on claim 21, 
 Hellvik teaches further comprising performing user control assisted by an expert system advice of trim, steering and/or speed of the vessel (figs. 1 & 2, vessel) based at least in part on information from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) (bold for emphasis: [0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator; [0019] background, need in art for decisions on optimal course, speed ballast and trim being based objective information based on measurements; [0126] “for providing optimal operation on board, both from the safety and economic points of view”; [0127] “operational decisions (speed, course, ballast condition and trim)”; [0032] “limit values for actions; change of course, speed, ballast and trim”; [0035] “Advice on optimal operational parameters may comprise speed, course, ballast and trim condition”; [0073] “providing limit values for preventive actions, such as changing course, speed, ballast and trim, the limit values being adapted at all times to the vessel's condition, the height of the waves and the predicted development”).
Hellvik is silent to user assisted control by at least one of amplifying or dampening user actions.


However, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).

Furthermore, Du teaches as part of an automated control system (autonomic vehicle control system), performing user assisted control of steering and/or speed of the vessel ([0026] “Other vehicles may include airships and watercraft.”) based at least in part on information from the one or more sensors by at least one of amplifying or dampening user actions ([0034] “includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states “ and “The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10”; [0028] “autonomic vehicle control system 15 are implemented to execute one or a plurality of operations associated with autonomous vehicle functions, including, by way of non-limiting examples, an adaptive cruise control (ACC) operation, lane guidance and lane keeping operation, lane change operation, steering assist operation, object avoidance operation, parking assistance operation, vehicle braking operation, vehicle speed and acceleration operation, vehicle lateral motion operation, e.g., as part of the lane guidance, lane keeping and lane change operations, etc.”; [0032] “front steering system to augment or supplant operator input through a steering wheel”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control—as further supported by Du—for the same combination and motivation provided above. 

Claim(s) 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of previously of record Singhal et al (US 20180372504 A1; hereafter “Singhal”).


Regarding claim 31, which depends on claim 21, 
 
Hellvik teaches presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) the information related to the acceleration prediction information to an intended recipient (operator) via a computing device on the vessel (figs. 1 & 2, vessel) which is mobile ([0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator).  
Hellvik is silent to presenting via at least one of an augmented reality device or mobile computing devices (The Examiner notes with respect to claim interpretation that while the vessel is mobile and therefore respectively devices thereon are thuswise mobile, Hellvik is silent to wherein the computing device is mobile with respect to the frame of reference of the vessel).
Singhal teaches presenting information via at least one of an augmented reality or mobile computing devices (mobile device such as smart phone) ([0079] “In some embodiments, one or more displays of the instrument panel 400 may be mobile devices and/or applications residing on a mobile device such as a smart phone” and “detachable display”; [0029] “boats, ships, marine conveyances, submarine conveyances”; [0030] “RADAR”, “LIDAR”, “accelerometers”, and “and other ranging, imaging, and/or object-detecting sensors”; [0046] “generate a full 360-degree view of the environment around the vehicle”; [0032]-[0033] “various levels of vehicle control and/or operation can be described as corresponding to a level of autonomy”, “control driving operations (e.g., steering, accelerating, braking, etc.)”, Level 0 “human driver”, Level 1 “Driver Assistance”, and Level 2 “autonomous vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singhal’s mobile computing & presenting device with Hellvik’s presentation unit thereby enabling the intended recipient of information the convenience of receiving information while mobile and/or when re-located to another portion on the ship or even off the ship. Additionally, presenting on mobile devices enables use of existing hardware (such as personal smart phones) thereby reducing costs, as well as enabling more recipients to have access to the information simultaneously and thus increasing safety and management efficiency. 

Regarding claim 29, which depends on claim 21, 
Hellvik teaches presenting (via the presentation portion of the processing and presentation unit 5; see exemplary fig. 12) the information related to the acceleration prediction information to an intended recipient (operator) ([0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator).  
Hellvik does not teach presenting via a web-based interface.
Singhal teaches presenting via a web-based interface ([0041] “internet” and/or “intranet”; [0076], [0082], [0086], [0101], [0151], [0155] Internet; [0102] “web browser applications” and “displaying and navigating web pages”; [0103] “web server” and “web pages”; [0104] “web application”; [0105] “web”; [0079] “In some embodiments, one or more displays of the instrument panel 400 may be mobile devices and/or applications residing on a mobile device such as a smart phone” and “detachable display”; [0029] “boats, ships, marine conveyances, submarine conveyances”; [0030] “RADAR”, “LIDAR”, “accelerometers”, and “and other ranging, imaging, and/or object-detecting sensors”; [0046] “generate a full 360-degree view of the environment around the vehicle”; [0032]-[0033] “various levels of vehicle control and/or operation can be described as corresponding to a level of autonomy”, “control driving operations (e.g., steering, accelerating, braking, etc.)”, Level 0 “human driver”, Level 1 “Driver Assistance”, and Level 2 “autonomous vehicle”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singhal’s presentation of information via a web-based interface with Hellvik’s presentation unit thereby enabling the intended recipient of information the convenience of receiving information via the web—including while mobile and/or when re-located to another portion on the ship or even off the ship. Additionally, presenting on web-based interfaces—including for mobile devices—enables use of existing hardware (such as personal smart phones) thereby reducing costs, as well as enabling more recipients to have access to the information simultaneously and thus increasing safety and management efficiency. More specifically the advantages of web-based interfaces include easier access almost anytime and anywhere that internet connection is available across a wide variety of devices and operation systems including devices which are less powerful—which reduces hardware costs, easier customization including remotely customizing, and/or easier updating/maintenance.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Hellvik in view of previously cited Hanson et al (US 20150370252 A1; hereafter “Hanson”).
Regarding claim 40, which depends on claim 21, 
 Hellvik teaches obtaining information about conditions experienced by the vessel (figs. 1-2, vessel) ([0133]-[0137] sensor details; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”; [0071] “data may also be employed from an inclinometer or accelerometer”; [0072] “static and/or dynamic data associated with the vessel's roll, heave and accelerations”; [0079]-[0082] “acceleration”); and 
wherein generating acceleration prediction information representative of a predicted acceleration using the computing unit (figs. 1-2, processing and presentation unit 5) is based at least in part on the information about conditions experienced by the vessel (figs. 1-2, vessel) ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0096] “projection for acceleration”).
Hellvik does not teach: obtaining information about conditions experienced by a different vessel proximate the vessel; and wherein generating acceleration prediction information representative of a predicted acceleration using the computing unit is based at least in part on the information about conditions experienced by a different vessel proximate the vessel.
Hanson teaches obtaining information about conditions experienced by a different vessel (second vehicle) proximate (inclusive thereof) a vessel (first vehicle) (Title “SYSTEMS AND METHODS FOR MULTI-MODE UNMANNED VEHICLE MISSION PLANNING AND CONTROL”; [0074] “collected sensor data” and “Global Position System (GPS), electronic compass, accelerometers, roll, pitch, yaw orientation, depth, pressure, temperature, voltage, drive train revolutions per minute (RPM), vibration at multiple locations, vehicle humidity, fuel level, and charge level” and “radar, sonar” and “also external environmental data” and “electronic communication network over which the sensors may send data”; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hanson’s fleet management system with Hellvik’s method thereby providing clear and actionable data combined from the vehicles across the entire fleet and thus enabling fleet managers to quickly locate their vehicles, monitor conditions, reduce fuel costs, help prevent accidents, and save money and time across the entire fleet and over large areas of operation with a significantly reduced number of people. More specifically and additionally, the combination of Hanson’s fleet management system enables communication of sensor data from vehicles across the entire fleet useful for sensor fusion data which provides a more accurate and complete environment mapping which is particularly helpful for planning transit routes and/or controlling vehicles in the fleet to pro-actively react to the environment data—such as detected wave activity—of other vehicles when in proximity to each other. The Examiner additionally notes with regards to the range of “proximate” that the closer a vessel is to another vessel the more the environmental data will be similar and therefore useful to each other for comparing, validating, and/or fusing for increasing predictions including of sea state such as wave activity, and further that it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hanson’s fleet management with Hellvik’s vessel inclusively of vessels in proximity to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular: US 20160084939 A1 [0085] “The drive assist ECU 5 that has received information related to a target from the radar apparatus 10 can realize drive assist control, such as adaptive cruise control (ACC) and the pre-crash safety system”; [0089] “marine vessels”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot 
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856